SOMEKYILLE, J.
— The decree of the chancellor overruling the demurrer to the complainant’s bill, which is for specific performance, is, in our judgment, entirely free from errof. The last clause of the bond .for title, Which is the only matter of contention, was correctly construed by the court.' The obvious purpose of its insertion was for the benefit of the vendee, whose aim was t.o secure so much of the land as he paid for, pro tanto, for the- benefit of his wife, in the event of his dying before paying all of the purchase-money contracted to be paid by him. The language of the clause is: “I further agree, if the said Win. S. Williams should die before the last payment is made, and his wife is not able to pay the land out, to allot to her, by disinterested parties, the value of whatever amount has besnpaid on said land according to the within agreement.” To *346our aprehensión, this language presents no ambiguity. It is not susceptible of the construction contended for, that no allotment pro tanto was to be made to the surviving wife, unless the husband died before the last payment was agreed to be paid. This would defeat the obvious intent o,f the parties, and be repugnant at the same time to the letter of the contract.
The decree is affirmed.